Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-7, 21-33 pertains to group II for continuing prosecution without traverse in the communication with the Office on 11/23/2020 is acknowledged.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Choi et al.  (US 2017/0069837) thereafter Choi 837.
	With regard to claim 1, Choi 837 discloses (the abstract, Fig 2, Fig 5F) a method
 Comprising:
forming a bottom electrode over a via, (Fig 2, via 23, para [0062])
the via electrically coupling the bottom electrode to a  control line ( Fig 2, para [0062] a switching element is connected to the via )  for a magnetoresistive random access memory (MRAM) device; ( Fig 2, MRAM  device 200 , para [0062]).
 forming a magnetic tunnel junction (MTJ) over the bottom electrode (Fig 2, bottom electrode 24, MJT include layer 26, 27, 28, para [0063])) and
 Forming a top electrode over the MTJ, (Fig 2, top electrode 29) a material of the top electrode being formed of comprising a first material, the first material having an oxidation temperature greater than 450 °C at 10 seconds or less. (Para [0016], top electrode can be made using Titanium Nitride therefore, it inherently meets the oxidation temperature as claimed in claim 1). 

    PNG
    media_image1.png
    356
    346
    media_image1.png
    Greyscale

CHOI DISCLOSURE FIG 2

With regard to claim 2, 3, Choi 837 discloses (the abstract, Fig 2, Fig 5F) a method wherein forming the MTJ comprises:
 forming an anti-ferromagnetic layer ;(para [0122])
forming a pinning layer over the anti-ferromagnetic layer; (pinning layer 126A, para [0121], and forming a free layer over the pinning layer.(free layer 126A, para [0121])
Or, wherein forming the MTJ further comprises: forming a tunnel barrier layer between the anti-ferromagnetic layer and the pinning layer or between the pinning layer and the free layer. (tunnel barrier layer 126B, para 122 [0122])
With regard to claim 4, Choi 637 discloses (the abstract, Fig 2, Fig 5F) a method
wherein the first material comprises titanium nitride. (Para [0016], top electrode is made using Titanium Nitride)

4. 	Claim 21-23, 28- 33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chuang et al. (US 2018/0097173) thereafter Chuang 173
With regard to claim 21, Chuang 173 discloses (the abstract, Fig 3A, Fig 3B Fig 4) a method comprising:
forming a bottom electrode of a magnetoresistive random access memory (MRAM)
device ;( Fig 4, bottom electrode 112b, para [0028])
forming a magnetic tunnel junction (MTJ) stack over the bottom electrode, the MTJ stack comprising an anti-ferromagnetic layer (anti-ferromagnetic layer para [0034]), a pinning layer, (fig 3B, pining layer 316, para [0034]) and a free layer ;( Fig 3B, free layer 320, para [0034])) and
forming a top electrode over the MTJ stack, the top electrode physically coupled to the free layer of the MTJ stack, the top electrode comprising titanium nitride. (Fig 3B, Fig 4, para [0026])
With regard to claim 22, Chuang 173 discloses (the abstract, Fig 3A, Fig 3B Fig 4) a, method wherein forming the MTJ stack comprises:
 disposing the anti-ferromagnetic layer over the bottom electrode, the anti-ferromagnetic layer coupled to the bottom electrode; disposing the pinning layer over the anti-ferromagnetic layer; and disposing the free layer over the pinning layer ((anti-ferromagnetic layer para [0034], a pinning layer, (fig 3B, pining layer 316, para [0034]) and a free layer ;( Fig 3B, free layer 320, para [0034]))
With regard to claim 23, Chuang 173 discloses (the abstract, Fig 1, Fig 2, Fig 3A, Fig 3B Fig 4, Fig 16) a  method wherein forming the MTJ stack further comprises: forming a tunnel barrier layer between the anti-ferromagnetic layer and the pinning layer or between the pinning layer and the free layer (para [0023])
With regard to claim 28, Chuang 173 discloses (the abstract, Fig 1, Fig 2, Fig 3A, Fig 3B Fig 4, Fig 16) a method comprising:
depositing a bottom electrode of a magnetoresistive random access memory (MRAM) device, the bottom electrode connected by a bottom electrode via to a metal feature of an underlying substrate ;( Fig 3B, bottom electrode 112, para [0028], metal feature 106a))
forming a magnetic tunnel junction (MTJ) stack disposed over the bottom electrode, wherein forming the MTJ stack comprises:
depositing an anti-ferromagnetic layer on the bottom electrode, (para [0034])
depositing a pinning layer over the anti-ferromagnetic layer,(Fig 3B, pinning layer 316, para [0034])  and depositing a free layer over the pinning layer;( Fig 3B free layer 320, para [0034] and depositing a top electrode (Fig 3A, top electrode 318, para [0026] over the MTJ stack, the top electrode comprising an upper film having crystal orientation (111) as a dominant crystal orientation concentration, Chuang discloses that the top electrode can have Titanium nitride)

                                           Claim Rejections - 35 USC § 103
5. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim Rejections - 35 USC § 102 & 35 USC § 103
6. 	Claim 5 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Choi et al.  (US 2017/0069837) thereafter Choi 637 or as an alternative rejected under 35 USC § 103 as being obvious over Choi et al.  (US 2017/0069837) thereafter Choi 637
	With regard to claim 5, as set forth in the rejection of claim 1, Choi 637 appears to disclose (the abstract, Fig 2, Fig 5F) a method wherein the first material is a crystalline structure having a greatest number of crystals with a lattice plane orientation of (111). (Para [0016], Choi 637 discloses that the top electrode is made using Titanium Nitride therefore inherently or obviously it meet the limitation of claim 5)

7. 	Claim 1, 6, 7, 27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chuang et al. (US 2018/0097173) thereafter Chuang 173 or as an alternative rejected under 35 USC § 103 as being obvious over Chuang et al. (US 2018/0097173) thereafter Chuang 173
	With regard to claim 1, Chuang 173 appears to disclose a method comprising:
forming a bottom electrode over a via, ;( Fig 4, bottom electrode 112b, para [0021], via 112a, para [0021])
the via electrically coupling the bottom electrode to a control line for a magnetoresistive random access memory (MRAM) device; ( inherently or obviously ) 
forming a magnetic tunnel junction (MTJ) over the bottom electrode(para [0023])  and forming a top electrode over the MTJ, a material of the top electrode being formed of comprising a first material, the first material having an oxidation temperature greater than 450 °C at 10 seconds or less. . (Fig 3B, Fig 4, para [0026] Chuang 173 discloses that the top electrode can have Titanium Nitride)
With regard to claim 6, 7, Chuang 173 disclose a method, (the abstract, Fig 4) further comprising: 
shaping the top electrode and MTJ in a tapered shape; and 
forming a dielectric protective layer over sidewalls of the top electrode and sidewalls of the MTJ, wherein a top surface of the top electrode is free of the dielectric protective layer, and wherein a top surface of the MTJ is free of the dielectric protective layer
(all of the above limitation are shown in Fig 4, upper metal via 412, para [0014], claim 7)  
Or, further comprising: forming a dielectric material over the top electrode; and
forming a conductive via through the dielectric material, a bottom surface of the conductive via completely covering a top surface of the top electrode. (all of the above limitations are shown in Fig 4)
 With regard to claim 27, as set forth in the rejection of claim 21, Chuang 173 appears to discloses  a method  wherein the titanium nitride has a crystalline structure having a greatest number of crystals with a lattice plane orientation of (111). (Fig 3B, Fig 4, para [0026]) Chuang 173 discloses that a material of the top electrode can be Titanium Nitride therefore, inherently or obviously it can meet the limitation of claim 27.
With regard to claim 28, Chuang 173 appears to disclose (the abstract, Fig 1, Fig 2, Fig 3A, Fig 3B Fig 4, Fig 16) a method comprising:
depositing a bottom electrode of a magnetoresistive random access memory (MRAM) device, the bottom electrode connected by a bottom electrode via to a metal feature of an underlying substrate ;( Fig 4, bottom electrode 110, metal feature, Fig 4 metal line 106a 
, para [0018], [0019])
forming a magnetic tunnel junction (MTJ) stack disposed over the bottom electrode, wherein forming the MTJ stack comprises:
depositing an anti-ferromagnetic layer on the bottom electrode, ((anti-ferromagnetic layer para [0034],  depositing a pinning layer over the anti-ferromagnetic layer, and depositing a free layer over the pinning layer; and depositing a top electrode disposed over the MTJ stack, the top electrode comprising an upper film having crystal orientation (111) as a dominant crystal orientation concentration . (Fig 3B, Fig 4, para [0026] Chuang 173 discloses that the top electrode can have Titanium Nitride)
With regard to claim 29, 30, 31, 33, Chuang 173 discloses (the abstract, Fig 1, Fig 2, Fig 3A, Fig 3B Fig 4, Fig 16)
 a method wherein forming the MTJ stack further comprises: depositing a tunnel barrier layer over the anti-ferromagnetic layer, the tunnel barrier layer interposed between the anti-ferromagnetic layer and the pinning layer or interposed between the pinning layer and the free layer. (Fig 3B, tunnel barrier layer318) 
Or, further comprising: patterning the top electrode and the MTJ stack into MTJ cells;
(Fig 3B, Fig 4, top electrode 118, para [0022], [0026]) 
depositing a protective dielectric layer on sidewalls of the MTJ cells and sidewalls of the top electrode, an upper surface of the top electrode free from the protective dielectric layer; and depositing an oxygen containing cell fill material surrounding the MTJ and on the protective dielectric layer.(Shown in Fig 4, para [0039])
Or, further comprising: forming a conductor coupled to the top electrode and extending through a dielectric layer, wherein a bottom surface of the conductor completely covers a top surface of the top electrode (Fig 4, conductor 412, para [0036])
Or, wherein the upper film of the top electrode is titanium nitride, the top electrode further comprising a film of tantalum nitride under the upper film, wherein an upper surface of the upper film is smoother than an upper surface of the film of tantalum nitride.

                                           Claim Rejections - 35 USC § 103

8. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. 	 Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable Chuang et al. (US 2018/0097173) thereafter Chuang 173  
	With regard to claim 32, claim 32 is obvious over Chuang 173 for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

                                    ALLOWABLE SUBJECT MATTER

10. 	 Claims 24-26 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 24-26 are considered allowable since the prior fails to teach or suggest the limitations/steps:
--“farther comprising: performing an ion beam etch to thin the top electrode; forming a pattern over the top electrode; and
etching the top electrode and MTJ stack to form an MRAM cell.  “—
In combination with all other limitations /steps as recited in claim 24.

11.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

12.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
                                                     CONCLUSION
13.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                  /THINH T NGUYEN/                                                                  Primary Examiner, Art Unit 2897